Citation Nr: 1134929	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran was afforded a video conference hearing in January 2011.  A transcript is of record.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated treatment and or diagnoses for claustrophobia, generalized anxiety disorder, depression, schizophrenia, and posttraumatic stress disorder (PTSD), which are reportedly connected to his military service.  Therefore, his claim has been recharacterized to address the issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include claustrophobia, generalized anxiety disorder, depression, and schizophrenia, and of entitlement to service connection for PTSD. 

The Board observes that the Veteran has facial neuralgia and pain, which he has associated with stressful circumstances.  See hearing transcript, p. 14.  It appears that he has raised a claim for facial pain or trigeminal neuralgia as secondary to a psychiatric disorder.  This issue is not, however, currently before the Board, and is referred to the RO for appropriate action.  
Similarly, the Veteran has raised a claim for entitlement to a total disability rating based on individual unemployability due to a psychiatric disability.  See hearing transcript, p. 15.  This issue is not, however, currently before the Board.  In light of the grant of service connection for a psychiatric disability, this claim is referred to the RO for appropriate action.  

The issue of entitlement to service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The competent and credible evidence shows that the Veteran's acquired psychiatric disorder other than PTSD is related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).

The Board observes that in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the claimed disease or injury preexisted entrance into service, and clear and unmistakable evidence that either the disability resulting from the disease or injury did not increase in severity during service, or that any increase in disability resulting from the disease or injury during service was due to the natural progression of the disease or injury.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  It is unclear what standard was applied by the Medical Board when it concluded the Veteran's psychiatric condition existed prior to military service.  As such, the Board finds the presumption of soundness is not rebutted, and the Board will consider the Veteran's claim as one for service connection for an acquired psychiatric disability.  

Service treatment records show that while in service the Veteran injured his head and lost consciousness.  He was hospitalized in the medical ward on ship for approximately two and a half weeks, and in December 1969 transferred to the Naval Hospital in San Diego.  He was noted to be withdrawn, to have anxiety and sleep difficulties, and to occasionally hear a babble of voices.  He was diagnosed as having schizophrenia.  A January 1970 examination marked the box regarding "psychiatric" as normal.  The Veteran was medically discharged according to a December 1969 Medical Board diagnosis of a chronic, severe schizophrenic reaction, and opinion that it was not incurred in the line of duty, not due to misconduct, and existed prior to entry in service; however, as discussed above, this is not sufficient to rebut the presumption of soundness.  

Following service, VA treatment records show that the Veteran has been treated for generalized anxiety disorder, claustrophobia, sleep disturbances, and depression.  He has been assessed as having a Global Assessment of Functioning (GAF) score as low as 38.  He has described getting sick while on ship in-service as triggering his current symptoms, to include fear of enclosed or small spaces, and fear of water.  

The Veteran was afforded a VA psychiatric examination in September 2006 wherein he described how in October 1969, while stationed aboard the U.S.S. Bexar in a confined compartment, he experienced symptoms of anxiety including shortness of breath, heart palpitations, and apparently fainted and hit his head.  The Veteran further described that while on board the ship (but not while on shore duty), he experienced anxiety, felt uncomfortable and trapped.  He denied any experience of claustrophobia prior to his experience on the U.S.S. Bexar.  The Veteran also described difficulty getting along with others on board ship.  After the October 1969 incident he was confused and hospitalized, then discharged with a diagnosis of chronic schizophrenic reaction.  

The Veteran reported that after service he worked numerous jobs for short periods of time, typically seasonal employment, and outdoors.  He described having obtained a position indoors in a secure environment, but he found his symptoms of anxiety were present indoors such that it was "scary" to work inside, and he did not keep the position.  He indicated that since his experience in the Navy, he had been unable to work indoors.  He reported that he had even started college, but quit when he was unable to stay inside a building for a lengthy period of time.  In addition, he described attending church but experiencing symptoms of anxiety such that he had to move outside after 45 minutes to an hour.  

The Veteran reported chronic feelings of anxiety, including fear, worrying behaviors and several panic attacks characterized by shortness of breath, palpitations, and sweating.  He reported coping with his anxiety through distraction and avoidance.  He denied delusions, hallucinations, unusual experiences, or suicidal thoughts.  He described chronic worrying behaviors concerning trivial matters as well as health and finances.  He indicated that he did not make large purchases because he was uncertain about his ability to work and make payments.  The Veteran indicated that by the end of the interview portion of the examination he was uncomfortable and nervous due to being in a small room.  

Mental status examination revealed that the Veteran's attitude was calm and cooperative; however, his voice was somewhat shaky, and his affect was anxious and nervous.  He denied suicidal or homicidal ideation, plan or intent, a history of delusions or hallucinations, or other unusual experiences.  His memory and concentration appeared mildly impaired.  

The examiner opined that the untreated anxiety disorder had a significant impact on the Veteran's inability or limited capacity for employment, and that his claustrophobia had limited his ability to work in indoor settings and in confined or small spaces.  The Veteran was assessed as having a GAF score of 38 over the past three months.  

As such, the examiner opined that the Veteran suffered from generalized anxiety disorder that may have pre-existed service; however, as noted above, the Board has determined that the presumption of soundness was not rebutted.  The examiner concluded there was no evidence to suggest that the Veteran suffered from schizophrenia.  The examiner noted that the Veteran was claustrophobic, and opined that this was at least as likely as not caused by or a result of his service on board the U.S.S. Bexar while in the Navy.  

A buddy statement was received in October 2008 that discussed growing up in the same town as the Veteran, and joining the U.S. Navy through the same program, but after a period when they were separated not seeing the Veteran again until after his hospitalization and return to their hometown.  This individual wrote regarding the Veteran and his friendship; however, the statement did not discuss the Veteran's mental health.  
At his January 2011 hearing, the Veteran described his fear of the water and closed spaces, and his belief that he could not handle the living quarters on the ship, such that he had an in-service breakdown.  The Veteran indicated that although he was medically discharged for having schizophrenia, he researched the symptoms and did not have them, then or now, and that he was not currently diagnosed with schizophrenia.  The Veteran indicated that he had sought treatment since approximately 2006, with the VA for his generalized anxiety disorder, and that it was helping, although medications were less effective.  The Veteran also described experiencing depression that was intermittent, but that talking to a therapist helped.  

In this regard, the September 2006 VA examination report constitutes a medical opinion of significant probative value and weight, with sufficiently detailed examination, review of the claims file, and reasoning, to establish that the Veteran has experienced a psychiatric disability other than PTSD that is related to service.  Consequently, the Board finds the evidence of record supports service connection for the Veteran's acquired psychiatric disorder other than PTSD. 


ORDER

Service connection for an acquired psychiatric disability other than PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issue of service connection for PTSD, and a remand is required in order to assist the Veteran in developing the facts pertinent to the issue.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As noted above, service treatment records show that the Veteran injured his head and lost consciousness.  While hospitalized, he was noted to be withdrawn and have anxiety, sleep difficulties, as well as hear a babble of voices occasionally.  He was diagnosed as having schizophrenia.  He was medically discharged according to a December 1969 Medical Board diagnosis of schizophrenic reaction, chronic, severe, and it was concluded that it was not incurred in the line of duty, not due to misconduct, and existed prior to entry in service; however, as discussed above, the Veteran is presumed sound.  

Following service, a social worker assessed the Veteran as having PTSD and assigned a GAF score as low as 38.  In addition, the Veteran specifically described in-service incidents such as learning that his best friend, A. Romero of the Third Marine Division was killed April 23, 1968, in Qang Tri, Vietnam, which was but a few miles from where he was in Da Nang, Vietnam, and soon after that he experienced what he has described as his mental breakdown.  

The Veteran was afforded a VA psychiatric examination in September 2006; however, the criteria to diagnose PTSD were not discussed, and it is unclear whether they were considered.  

In his substantive appeal, the Veteran described symptoms such as daily anxiety, avoidance of crowds, and people, nightmares three to four times weekly, sleep deprivation, and flashbacks during the day and night when awakening from dreams or nightmares relevant to Vietnam.  The Veteran asserted that a multitude of simple occurrences and noises could sporadically trigger his flashbacks.  He contended that his symptoms adversely affected his employment.  

The Board observes that VA regulations pertaining to PTSD were recently revised.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

As is noted above, the Veteran's claim has been recharacterized to include the issue of service connection for any acquired psychiatric disability other than PTSD, as well as the issue for service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Because the latter aspect of the Veteran's claim has not been specifically developed, remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the medical evidence is insufficient to render a decision on the issue of service connection for PTSD, and the claim must be remanded for a VA examination to determine whether PTSD is related to service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, at his January 2011 hearing, the Veteran indicated that he received Social Security Administration (SSA) benefits.  He subsequently submitted a copy of an award letter from the SSA, which indicates the Veteran's benefits were awarded for the period beginning in June 2007.  Records from SSA, however, are not of record.  Where VA has notice that the Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, VA has the duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  Tetro v. Gober, 14 Vet. App. 110 (2000).  The Board finds that an attempt should be made to obtain outstanding social security records.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, while on remand, outstanding VA treatment records since February 2009 should be obtained and associated with the claims folder.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).  

Of note, the Veterans Court made it clear that in cases such as this, there is one claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the claim has been only partially adjudicated, and a remand is necessary so that the Agency of Original Jurisdiction (AOJ) can, in the first instance, decide the question of whether service connection is warranted for disability due to PTSD.  The Veteran has already perfected an appeal to the Board with regard to that claim.  The Board does not here offer any opinion as to whether service connection is warranted for PTSD.  If, however, the AOJ does not allow the benefit sought, the Veteran need do nothing further to obtain appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied, including contacting the Veteran regarding PTSD stressors.

2.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file.

3.  Obtain outstanding VA treatment records pertaining to the Veteran's mental health, especially those since February 2009.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  Schedule the Veteran for an appropriate VA psychiatric examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of PTSD.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  To this end, the examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  The examiner should specifically address whether it is at least as likely as not that the PTSD is a result of one or more of any identified in-service stressors.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  A rationale for any opinion reached must be provided.  

5.  Thereafter, the claim on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


